OPINION.
James:
Section 900 of the Revenue Act of 1921 provides as follows:
TITLE IX.-EXCISE TAXES.
Sec. 900. Tbat from and after January 1, 1922, there shall be levied, assessed, collected, and paid upon tbe following articles' sold or leased by the manu-*499faeturer, producer, or importer, a tax equivalent to the following percentage of the price for which so sold or leased—
(1) Automobile trucks and automobile wagons (including tires, inner tubes, parts, and accessories therefor, sold on or in connection therewith or with the sale thereof), 3 per centum;
(2) Other automobiles and motor cycles (including tires, inner tubes, parts, and accessories therefor, sold on or in connection therewith or with the sale thereof), except tractors, 5 per centum.
Under the Revenue Act of 1918 there was levied a war tax on many so-called luxuries, such as toilet articles, ice cream, etc., which was regarded as a tax imposed upon the consumer and allowed as a deduction to the consumer in computing net income. These taxes were for the most part repealed by the 1921 Act. Both the 1918 and the 1921 Acts levied certain excise taxes on automobiles and accessories, which were imposed on, sales by the manufacturer, and the tax was frequently passed on to the purchaser as part of the purchase price, as in the instant case.
The war tax on automobiles sold by manufacturers is a tax imposed upon sales by the manufacturers and is not an allowable deduction in computing net income of a purchaser.
It appears from the findings of fact, above set forth, that the taxpayer used the automobile in question not as a means of transportation from his home to his place of business, but for making trips to and from the several points where his business was carried on. This constituted a business use of the automobile, and the conceded exhaustion of $150 should be allowed in computing the net income of the taxpayer.